Title: To John Adams from Daniel Hitchcock, 22 July 1776
From: Hitchcock, Daniel
To: Adams, John


     
      Worthy Sir
      Camp Long Island July 22d 1776
     
     Altho I’ve been in the Continental Service ever since the Lexington Battle with a Regiment under my Command; and wish’d many Times to have wrote You; yet partly from the Slender Acquaintance I’ve had with You and partly from knowing your Time was wholly taken up circa Ardua Regni, and much more profitably employ’d than Reading my Scrawls, I’ve not till now presumed to write you a Letter. Dear Sir, none but he, who has had the Care and Command of a Regiment, can have any Conception of the Fatigues that the Colonels have gone thro’, since the new Establishment; they have been obliged to contract for, and purchase all the Cloathings for their Regiments; buy Guns wherever they could be found, and fit them with Accoutrements; (Money being furnish’d them) be accountable at all Events for every Article so taken up; and that for the little Pittance of Reward in Wages of Fifteen Pounds per Month; a Sum less than a Captain receives in that Army, who are now endeavouring to execute the black Designs of a most despotic Ministry; unless the Colonel should take it from the poor Soldiers, (whose Forty Shillings now, considering the Rise of everything, is not so good as twenty five Shillings was, at the Opening of the War); I mention not this as finding Fault with the Generals, for I know, tho it was not strictly the Duty of the Colonels to have done it, yet the Exigency of things required it; what I find Fault with is, that instead of Augmenting the Wages of those Officers, who bear the Burden, the Chaplains and Surgeons, who of all Officers in the Army had the least Reason for any Augmentation, had theirs done, and no Notice taken of the Field Officers; I know tis said, they are at great Expence for their Learning; but give me Leave to say, that this Army is not like Armies that are usually raised; for this Army is composed of Colonels and Field Officers, who, many of them, have left Employments at Home, to fit them for which their Learning cost them full as much as the Chaplains or Surgeons; for Instance the Law; among which I reckon Myself; whereas the Surgeons are pursuing their Employments, and perfecting themselves constantly in their own Art; which many of them have much need of.
     I dare warrant it Sir, there is not a Colonel, who has been in the War from the Beginning of it, unless as I said before, he gripes from the poor Soldiers, (which God forbid any Should do) but what will sink, besides losing his Business, One Hundred Pounds Lawful Money; I’m sure I shall, and I believe I’ve lived as frugal as any Colonel in the Army; for, besides what is lost by Deserters, there always was and ever will be an amazing Loss to him, that deals out Goods, where no Advance is put on; in short the Colonels have been the Sub Quarter Masters, and the Quarter Master General has run away with the Profits. Why such Distinction should be made between the Wages and Rations of a Brigadier General and a Colonel, is another thing, that I’m much at a Loss to conceive; no Author that ever I read, made any more or greater Difference between the Rank of a Brigadier and a Colonel, than between a Colonel and a Lt. Colonel, or a Lt. Colonel and a Major; for from the Commander in Chief to the lowest Corporal, there is one gradual Chain of Rank; whereas the Wages of One is £36 and 12 Rations, and the other only £15 per Month and Six Rations. Another thing that I fear will have a Tendency to brake the Band of Union (for give me Leave to say, I am under better Circumstances to know it, than any General) is the Advancing Officers faster to Posts of Honor to the Southward, than Northward; every one that was Colonels there last Year, are Now, made Brigadiers, But there is not an Instance of that kind to the Northward, excepting Arnold, who in my Opinion and in the Opinion of every Colonel in the Army, woud have been amply rewarded for his Enterprise, by being made a Colonel of a Regiment; and if he had been made that instead of what he was, I believe Quebec this Day woud have been ours. I am very sorry to hear that the Honorable Congress have not offered Twenty instead of Ten Dollars Bounty for those that will enlist for three Years; for it will not procure the Men, as that Sum is given by the New England States to the new Levies only for 5 or Six Months, and our Soldiers all know it, nay in New York £22 York Currency has been given; be assured that the People from New England will not be perswaded to enlist for it. I intended to have wrote a Letter to the Honorable Stephen Hopkins Esqr. of the same Import, to Whom I bear the greatest Respect, but the Bearer of this now waits which prevents Me; beg you to communicate this to him with my best Respects to him. Am with the greatest Esteem Your most obedt. Hble. Servt.
     
      Danl Hitchcock
     
    